Civil action tried upon the following issues:
"1. Is the defendant indebted to the plaintiff, and if so, in what amount? Answer: $1,350.82 with interest at 6% from 15 September, 1917. *Page 869 
"2. Is the plaintiff indebted to the defendant, and if so, in what amount? Answer: $140.86, with 6% interest from 15 March, 1917."
Judgment on the verdict in favor of plaintiff for the difference between the answers to the first and second issues, from which the defendant appeals, assigning errors.
The remainder judgment for the difference between plaintiff's claim and defendant's counterclaim, is sanctioned by what is said in Sewing MachineCo. v. Burger, 181 N.C. 241.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. The evidence was plenary and conflicting on both issues. There is no reversible error appearing on the record. The exceptions relating to the exclusion of evidence must be resolved in favor of the validity of the trial. The verdict and judgment will be upheld.
No error.